

Exhibit 10.2


GUESS?, INC.
2004 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated [Grant
Date] by and between Guess?, Inc., a Delaware corporation (the “Company”), and
[Grantee Name] (the “Grantee”) evidences the nonqualified stock option (the
“Option”) granted by the Company to the Grantee as to the number of shares of
the Company’s Common Stock first set forth below.

 
Number of Shares of Common Stock:1   [Shares Granted]
 
 
 
 
 
 
 
 
 
 
 
Exercise Price per Share:1   [Option Price]
Expiration Date:1,2
 
 
 
 
 
 
 
 
 
 
 
 
 
Award Number: [Grant Number]
 
 
 
 
 
 
 
 
 
Vesting1,2  The Option shall become vested as to [25% of the total number of
shares of Common Stock subject to the Option over four periods.]
 

The Option is granted under the Guess?, Inc. 2004 Equity Incentive Plan, as
amended (the “Plan”) and subject to the Terms and Conditions of Nonqualified
Stock Option (the “Terms”) attached to this Option Agreement (incorporated
herein by this reference) and to the Plan. The Option has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee. Capitalized terms are defined in
the Plan if not defined herein. The parties agree to the terms of the Option set
forth herein. The Grantee acknowledges receipt of a copy of the Terms, the Plan
and the Prospectus for the Plan.
“GRANTEE”
 
GUESS?, INC.,
 
 
a Delaware corporation
 
 
 
 
Signature
 
 
 
    [Grantee Name]
 
By:
 
Print Name
 
Print Name:
 
 
 
Title:
 
Employee ID#
 
 
 
 
 
o
I AM NOT MARRIED. (If married, please have your spouse sign below.)



CONSENT OF SPOUSE
In consideration of the Company’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.
 
 
 
 
Signature of Spouse
 
Date
 
 

__________________________________
1 Subject to adjustment under Section 16 of the Plan.
2 Subject to early termination if the Grantee’s employment terminates. See
Sections 4, 6 and 7 of the Terms and Sections 14, 16 and 17 of the Plan for
additional details regarding possible adjustments and acceleration of vesting in
connection with a Change in Control of the Company.




--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION


1.
Vesting; Limits on Exercise; Incentive Stock Option Status.



The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.
•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.



•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.



•
Minimum Exercise. No fewer than 1001 shares of Common Stock may be purchased at
any one time, unless the number purchased is the total number at the time
exercisable under the Option.



•
Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.



2.
Continuance of Employment/Service Required; No Employment/Service Commitment.



The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Company or any Subsidiary,
interferes in any way with the right of the Company or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Company or any Subsidiary to increase or decrease the Grantee’s other
compensation. Nothing in this Option Agreement, however, is intended to
adversely affect any independent contractual right of the Grantee without
his/her consent thereto.
3.
Method of Exercise of Option.



The Option shall be exercisable by the delivery to the Secretary of the Company
(or such other person as the Committee may require pursuant to such
administrative exercise procedures as the Committee may implement from time to
time) of:




--------------------------------------------------------------------------------





•
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Committee may require from time to time,



•
payment in full for the Exercise Price of the shares to be purchased (a) in
cash, check or by electronic funds transfer to the Company, or (b) (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Committee may adopt as to any non-cash
payment) in shares of Common Stock already owned by the Grantee, valued at their
Fair Market Value on the exercise date, provided, however, that any shares
initially acquired upon exercise of a stock option or otherwise from the Company
must have been owned by the Grantee for at least six (6) months before the date
of such exercise, or (c) through a “cashless exercise” procedure by notice and
third party payment in such manner as may be authorized by the Committee
pursuant to Section 8(f) of the Plan;



•
any written statements or agreements required pursuant to Section 19(g) of the
Plan; and



•
satisfaction of the tax withholding provisions of Section 19(a) of the Plan.



4.
Termination of Option upon a Termination of Grantee’s Employment or Services.



Subject to earlier termination on the Expiration Date of the Option and subject
to any applicable provision of a valid employment agreement between the Company
and Participant, if the Grantee ceases to be employed by or ceases to provide
services to the Company or a Subsidiary, the following rules shall apply (the
last day that the Grantee is employed by or provides services to the Company or
a Subsidiary is referred to as the Grantee’s “Severance Date”):
•
if the Grantee’s employment by the Company or a Subsidiary terminates due to his
or her death, Disability or Retirement, then (a) the Grantee, his or her
personal representative or beneficiary will have twelve (12) months from the
Severance Date to exercise the Option (or any portion thereof) to the extent
that it was exercisable on the Severance Date; provided that if the Grantee’s
employment terminates as a result of Disability or Retirement and he or she dies
during such 12-month period, his or her beneficiary will have one year from the
date of the Grantee’s death to exercise the Option (or any portion thereof) to
the extent it was vested on the Grantee’s Severance Date, (b) the Option, to the
extent not exercisable on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the 12-month period
following the Severance Date (or, if applicable, the 12-month period following
the Grantee’s subsequent death) and not exercised during such period, shall
terminate at the close of business on the last day of such 12-month period.



•
if the Grantee’s employment by the Company or a Subsidiary terminates for any
reason other than his or her death, Retirement or Disability, then (a) the
Grantee will have sixty (60) days from the Severance Date to exercise the Option
(or portion thereof) to the extent that it was exercisable on the Grantee’s
Severance Date (b) the Option, to the extent not exercisable on the Severance
Date, shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the sixty (60) day period following the



2

--------------------------------------------------------------------------------





Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the 60-day period.


In all events the Option is subject to earlier termination on the Expiration
Date of the Option. The Committee shall be the sole judge of whether the Grantee
continues to render employment or services for purposes of this Option
Agreement.
5.
Non-Transferability.



The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 15 of the Plan.
6.
Adjustments Upon Changes in Capitalization.



As provided in Section 16(b) of the Plan, in the event of any change in the
outstanding Common Stock by reason of a stock dividend, recapitalization,
reorganization, reclassification, merger, combination, consolidation, stock
split, reverse stock split, combination, extraordinary dividend or
distributions, spinoff, split-up, or exchange of shares, the Committee shall, in
such manner, to such extent (if any) and at such times as it deems necessary
make adjustments in the number of shares subject to the Option and the Exercise
Price and the securities deliverable upon exercise of the Option and such other
adjustments, consistent with the foregoing, as it deems appropriate. All rights
of the Grantee hereunder are subject to such adjustments and other provisions of
the Plan.


7.
Change in Control.



Notwithstanding anything provided in Section 17 of the Plan to the contrary, in
the event of a Change in Control and except as the Committee (as constituted
immediately prior to such Change in Control) may otherwise determine in its sole
discretion, (a) the Option shall become fully exercisable as of the date of the
Change in Control, whether or not then exercisable, and (b) in the case of a
Change in Control involving a merger of, or consolidation involving, the Company
in which the Company (i) is not the surviving corporation (the “Surviving
Entity”) or (ii) becomes a wholly owned subsidiary of the Surviving Entity or
any Parent thereof, the Option, to the extent not exercised, (a “Predecessor
Option”) will be converted into an option (a “Substitute Option”) to acquire
common stock of the Surviving Entity or its Parent which Substitute Option will
have substantially the same terms and conditions as the Predecessor Option, with
appropriate adjustments as to the number and kind of shares and exercise price
subject thereto.
8.
Notices.



Any notice required or permitted under this Option Agreement shall be deemed
given when personally delivered, or when deposited in a United States Post
Office, postage prepaid, addressed, as appropriate, to the Grantee either at the
address on record with the Company or such other address as may be designated by
Grantee in writing to the Company; or to the Company, Attention: Stock Plan
Administration, 1444 South Alameda Street, Los Angeles, California 90021, or
such other address as the Company may designate in writing to the Grantee. Any
such notice shall be given only when received, but if the Grantee is no longer
employed by the Company or a Subsidiary, shall be deemed to have been duly given
five business days after the date mailed in accordance with the foregoing
provisions of this Section 8.


3

--------------------------------------------------------------------------------





9.
Plan.



The Option and all rights of the Grantee under this Option Agreement are subject
to, and the Grantee agrees to be bound by, all of the terms and conditions of
the Plan, incorporated herein by this reference. In the event of a conflict or
inconsistency between the terms and conditions of this Option Agreement and of
the Plan, the terms and conditions of the Plan shall govern. The Grantee agrees
to be bound by the terms of the Plan and this Option Agreement (including these
Terms). The Grantee acknowledges having read and understood the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Committee do not and shall
not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.
10.
Entire Agreement.



This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Option Agreement may be amended pursuant to Section 18
of the Plan. Such amendment must be in writing and signed by the Company. The
Company may, however, unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
11.
Governing Law.



This Option Agreement shall be governed by and construed according to the laws
of the State of Delaware, without regard to Delaware or other laws that might
cause other law to govern under applicable principles of conflicts of law.  For
purposes of litigating any dispute that arises under this Option Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation shall be conducted in the courts of
Los Angeles County, or the federal courts for the United States for the Central
District of California, and no other courts, where this Option Agreement is made
and/or to be performed.
12.
Effect of this Agreement.



This Option Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to the Company.
13.
Counterparts.



This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


4

--------------------------------------------------------------------------------





14.
Electronic Delivery.



The Company may, in its sole discretion, decide to deliver any documents related
to the Stock Units awarded under the Plan or future stock units that may be
awarded under the Plan by electronic means or request Grantee’s consent to
participate in the Plan by electronic means. Grantee hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
15.
Severability.



The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
16.
Section Headings.



The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
17.
Clawback Policy.



This Option is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of the Option or any shares of Common Stock or
other cash or property received with respect to the Option (including any value
received from a disposition of the shares acquired in respect of the Option).
18.
No Advice Regarding Grant.



The Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Company nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Option Agreement) or recommendation with respect to the
Option. Except for the withholding rights contemplated by Section 3 above and
Section 19(a) of the Plan, the Grantee is solely responsible for any and all tax
liability that may arise with respect to the Option and any shares that may be
acquired upon exercise of the Option.


End of Document


5